Order entered February 21, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01521-CR

                                LATOYA ROBINSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

             On Appeal from the County Criminal Auxiliary Court No. 1/South
                                 Dallas County, Texas
                          Trial Court Cause No. TR-13-03619

                                             ORDER
       The Court REINSTATES the appeal.

       On January 14, 2014, we ordered the trial court to make findings regarding whether the

proceedings in this case were audio recorded and whether the recordings could be verified. We

ADOPT the trial court’s findings that: (1) the proceedings were audio recorded; (2) a hearing

was conducted on February 6, 2014 regarding the recordings; (3) appellant, who is pro se, did

not appear on the date of the hearing, but there was inclement weather that may have created

transportation difficulties for her; (4) the trial judge and an assistant district attorney listened to

the tapes; (5) the assistant district attorney left early due to the inclement weather; (6) there are

three audiotapes and proceedings were recorded on all three tapes; (7) the tapes are incomplete
and unclear and one tape also appears to contain recordings from another case; and (8) the trial

court cannot certify the accuracy of the audiotapes.

        The trial court recommended that appellant be granted a new trial. The recommendation

is deferred to the submissions panel.

        We note that on December 10, 2013, appellant filed a pro se brief in which she raised

many issues related to the trial of her case. She did not, however, raise an issue regarding the

recording of the trial. The State has not yet filed its brief.

        Accordingly, we ORDER appellant to file, by MARCH 24, 2014, an amended brief.

We specifically DIRECT appellant to address the issue of the trial court’s findings regarding the

audiotapes of the proceedings.

        The State’s brief is due by APRIL 23, 2014.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Latoya

Robinson, 616 Lacewood Drive, Dallas, Texas 75224.

        We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.


                                                        /s/      LANA MYERS
                                                                 JUSTICE